Citation Nr: 0933192	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-22 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Loma Linda, 
California


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by Bear Valley Hospital on April 20, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and K.S.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 decision by the Department of 
Veterans Affairs (VA) Medical Center in Loma Linda, 
California.  The Veteran disagreed with that decision and was 
sent a statement of the case (SOC) in April 2008.  A copy of 
that SOC is not of record, but a July 2008 document contains 
a recitation of the information contained in the SOC and is 
adequate with regard to the information contained therein.  
The Veteran testified before the undersigned at the Los 
Angeles Regional Office (RO) in May 2009.


FINDINGS OF FACT

1.  The Veteran received medical treatment provided by Bear 
Valley Hospital on April 20, 2008.

2.  VA payment or reimbursement of the costs of the private 
medical care provided by Bear Valley Hospital on April 20, 
2008, was not authorized prior to the Veteran's undergoing 
that treatment and an application was not made to VA within 
72 hours after the hour of admission for authorization.

3.  The Veteran is service-connected for back strain, a knee 
disorder, traumatic brain disease, hypertensive vascular 
disease, tendon inflammation, dermatophytosis, fascial scars, 
a wrist disability, and a finger disability; his combined 
rating is 40 percent.

4.  The medical treatment provided by Bear Valley Hospital on 
April 20, 2008 was for a service-connected disability.  

5.  The medical treatment provided by Bear Valley Hospital on 
April 20, 2008 was not for a medical emergency and a VA 
facility was available; an attempt to use that VA facility 
would have been considered reasonable by a prudent layperson.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement for medical 
services provided by Bear Valley Hospital on April 20, 2008, 
based on prior authorization, is not warranted.  38 U.S.C.A. 
§ 1703 (West 2002 & Supp. 2008); 38 C.F.R. § 17.54 (2008).

2.  The criteria for payment or reimbursement for medical 
services provided by Bear Valley Hospital on April 20, 2008 
under 38 U.S.C.A. § 1728 have not been met.  38 U.S.C.A. §§ 
1710, 1728 (West 2002 & Supp. 2008); 38 C.F.R. §§ 17.52, 
17.53, 17.54, 17.120, 17.121 (2008).

3.  The criteria for payment or reimbursement for medical 
services provided by Bear Valley Hospital on April 20, 2008, 
pursuant to the "Millennium Bill Act," have not been met.  
38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A VCAA letter was issued in July 2008 which satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the claimant.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  In any event, the Board finds that any deficiency 
in the notice to the claimant or the timing of these notices 
is harmless error.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)   
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

Moreover, because the claim in this case is governed by the 
provisions of Chapter 71 of Title 38 of the United States 
Code, the VCAA and its implementing regulations may not be 
applicable to such claims.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 
(2004).  Notwithstanding, the Board has reviewed the case for 
purposes of ascertaining that the claimant has had a fair 
opportunity to present arguments and evidence in support of 
his claim for reimbursement of medical expenses.  In short, 
the Board concludes from that review that the requirements 
for the fair development of the appeal have been met in this 
case.


Payment or Reimbursement for Medical Services Provided by 
Bear Valley Hospital on April 20, 2008

On April 20, 2008, the Veteran was admitted to Bear Valley 
Hospital for treatment of rheumatoid arthritis involving his 
left lower extremity.  The Veteran testified that 
approximately one week prior to April 20, 2008, he spoke to 
VA personnel about left leg complaints and attempted to 
obtain medication.  He testified that VA personnel told him 
that he would need to come to that facility, but he did not 
do so.  He related that one week later, on April 20, 2008, 
his left knee and ankle were swollen and he called a friend 
to take him to the hospital.  He related that he was unable 
to walk and they determined that they should call "911" for 
emergency assistance.  His friend testified that the Veteran 
called him on April 19, 2008, and he went to his residence 
the next day.  He stated that the Veteran's left knee and 
ankle were very swollen.  The Veteran indicated that he could 
not walk.  His friend said that the firemen had to lift the 
Veteran into the emergency vehicle.  The Veteran stated that 
he knew from prior experience that the emergency vehicle 
would not transport him to the VA Loma Linda facility, so he 
did not request such transportation nor did he or anyone else 
call VA at any time.  However, he reported that he told the 
personnel at Bear Valley Hospital to bill VA for the services 
rendered.  The Veteran stated that his blood pressure was 
very high and that he thought a blood clot in his leg was 
suspected.  

A review of the medical records shows that on April 20, 2008, 
the Veteran was admitted to Bear Valley Hospital.  There were 
three designated choices for the level of severity of his 
condition: emergent, urgent, and non-urgent.  It was noted 
that he was in an "urgent," but not "emergent" state.  He 
presented with complaints of pain in his left knee and left 
lower extremity of three days' duration.  There was mild 
edema and tenderness of the left ankle and edema and 
tenderness of the left knee.  The knee joint was aspirated.  
His blood pressure was 154/103.  A unilateral left lower 
extremity venous Doppler was negative for deep venous 
thrombosis from the groin to the knee.  It was indicated that 
the Veteran had left leg pain, mostly in the knee area, but 
there was no real swelling shown and no evidence of deep 
venous thrombosis.  The diagnosis was exacerbation of 
rheumatoid arthritis.  

The Veteran's claim was disapproved by a VA physician because 
a VA facility was available to provide the non-emergent care 
given to the Veteran by the private facility.  

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care provided by Bear Valley Hospital on April 20, 2008.  See 
38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a 
factual, not a medical, determination.  See Similes v. Brown, 
5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private care in certain limited circumstances, 
including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including: "Hospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see 
also VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization 
in advance is essential to any determination as to whether 
the Department is or is not going to furnish the contract 
care.").  In the case of an emergency that existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.

In this case, there is no evidence that the Veteran obtained 
prior authorization for payment of the private medical 
services provided by Bear Valley Hospital on April 20, 2008.  
Likewise, although an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission, no such application was made in 
this case.  In fact, at his personal hearing, as noted, the 
Veteran testified that he had spoken to VA personnel about 
one week prior to April 20, 2008, and he was told that he 
would need to come in to that facility if he wanted 
medication.  The Veteran stated that he did not call VA on 
April 20, 2008, or thereafter.  

Accordingly, the Board must conclude that prior authorization 
for the private medical services provided by Bear Valley 
Hospital on April 20, 2008, was not obtained pursuant to 38 
C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

The Veteran does not satisfy the second and third criteria as 
set forth above. 

The Veteran has stated that he required emergency medical 
treatment.  He indicated that although his leg had been 
bothering him for at least a week, he was unable to transport 
himself to the hospital.  Although he waited a week, the 
situation became an emergency due to his high blood pressure 
and the threat of a blood clot.  

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).

In this case, the Veteran had the left leg pain for about a 
week.  He called his friend the night before he went to the 
hospital.  Thus, immediate action was not taken.  The Veteran 
pointed to his high blood pressure as establishing an 
emergency as well as the threat of a blood clot.  However, a 
review of the medical records shows that although the blood 
pressure was elevated and the Veteran underwent testing for 
deep venous thrombosis, the medical personnel did not feel 
that he was in an emergent state when he was hospitalized.  
Minimal swelling was noted.  Moreover, the VA physician 
reviewing the file felt that there was no emergency.  As 
noted, the Veteran did not call for emergency services for 
about one week and even when he felt there was a worsening of 
his condition, he waited to go to the hospital until the next 
day.  Thus, it is not credible that it was his impression 
that an emergency existed.  Although the Veteran needed 
medical treatment and had his left knee aspirated, the 
treatment was not required for an emergency situation.  

The Veteran also contends that it would not have been prudent 
to go to a VA facility because it was further away and 
required driving over rough terrain.  The Board finds, 
however, that there was in fact adequate time for the Veteran 
to have obtained transportation to the VA facility given the 
fact that, by his own admission, he began having medical 
problems one week before seeking treatment and he waited an 
extra week and even an extra night after contacting his 
friend, to seek medical attention.  The VA facility had 
previously indicated that treatment was available for the 
Veteran at that location.  

Thus, in sum, the Veteran had experienced left leg problems 
for about one week  before seeking attention.  Thus, this was 
not an emergency situation as confirmed by the medical 
records which reflected that it was non-emergent.  Further, a 
VA facility, as noted, was available within a reasonable 
distance.  An attempt to use the VA facility beforehand or 
obtain prior VA authorization for the services required would 
not have been unreasonable, unsound, unwise, or 
impracticable, nor would treatment have been refused.

Accordingly, there is no basis to establish entitlement to 
reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 
17.120.  His claim must therefore be denied on that basis.

Finally, when a veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency treatment 
provided, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1003. Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177, 
and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).

In this case, the service rendered occurred after the 
effective date of the "Millennium Bill Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.

To be eligible for payment or reimbursement for emergency 
services for non-service connected conditions in non-VA 
facilities, the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

In this case, as noted, the Veteran was not treated in an 
emergency.  The Board notes that 38 C.F.R. § 17.1002, one of 
the regulations implementing the Veterans Millennium Health 
Care and Benefits Act, also defines emergency services.  See 
38 C.F.R. § 17.1002(b).  Under 38 C.F.R. § 17.1002, emergency 
services exist where treatment is for a condition of such a 
nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health, and indicates 
that this standard is met if there is an emergency medical 
condition manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent lay person 
who possesses an average knowledge of health and medicine 
would reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or part.  38 
C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

As noted, the Veteran was having left leg pain and swelling.  
He had waited about one week (although he told the medical 
personnel there days) before seeking treatment.  When he felt 
his medical state had worsened, he called his friend and 
waited an additional night instead of calling "911."  The 
Board finds that it is not reasonable for the Veteran to 
expect that the absence of immediate medical attention would 
have resulted in placing his health in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  The medical records 
documented the swelling in the left lower extremity as being 
mild.  Although the Veteran undoubtedly had pain, he himself 
had waited for a significant amount of time before seeking 
treatment.  He was having a flare-up of a chronic condition 
and the medical records showed that emergency medical 
treatment was unnecessary.  The Veteran's condition was not 
deemed "emergent" by the hospital staff.  There was no 
serious threat to his health.

Further, as noted a VA facility was feasibly available and an 
attempt to use them before hand would have been considered 
reasonable by a prudent layperson, for the reasons previously 
stated.  "Feasibly available" is not defined in the relevant 
statute or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120.  However, the provisions of 38 C.F.R. § 17.53, also 
for application, state that a VA facility may be considered 
as not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities. 38 C.F.R. §§ 17.52, 17.53.  For example, a VA 
facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
§ 17.1002(c).  

The medical situation was not an emergency.  The VA facility 
was within a reasonable distance.  The Veteran knew that an 
emergency vehicle would not transport to the VA facility.  
The Veteran had another person there to transport him.  The 
Veteran indicated that he felt that he could not walk, but 
with assistance, he was placed on the emergency vehicle and 
could have been placed in the private vehicle.  The Veteran 
clearly went to the private facility because it was closer.  
However, this reason alone is insufficient.

As previously noted, the Board finds that a VA medical 
facility was feasibly available to provide the treatment in 
question, and should have been used.  The Veteran had been 
advised by VA to come in and failed to do so, by his own 
choice.  Accordingly, although the Board has determined that 
the Veteran's condition was non-emergent on April 20, 2008, 
alternatively, another one of the requisite criteria set 
forth above, 38 C.F.R. § 17.1002(c), is not met.  See 38 
U.S.C.A. § 1725; see also Holbrook v. Brown, 8 Vet. App. 91, 
92 (1995) (noting the Board's fundamental authority to decide 
a claim in the alternative).

Accordingly, the Board must find that the Veteran is not 
eligible to receive reimbursement for the reasonable value of 
the treatment in question under the provisions of 38 U.S.C.A. 
§ 1725.  For these reasons and bases, the preponderance of 
the evidence is against the veteran's claim, so there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 C.F.R. §§ 3.102, 4.3; see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The Board recognizes and sympathizes that the Veteran now has 
unexpected financial obligations.  However, the Board it is 
bound by the law, and this decision must be made in 
accordance with the relevant statutes and regulations.  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).


ORDER

Payment or reimbursement for unauthorized medical services 
provided by Bear Valley Hospital on April 20, 2008, is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


